                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                      AT NASHVILLE

 ANDY L. ALLMAN,                                 )
                                                 )
           Petitioner,                           )
                                                 )
                                                 )
 v.                                              )          Civil Action No. 3:21-cv-00267
                                                 )
 SONNY WEATHERFORD and                           )          District Judge Trauger
 HERBERT H. SLATERY, III,                        )          Mag. Judge Frensley
                                                 )
           Respondents.                          )



   RESPONDENT SONNY WEATHERFORD’S MEMORANDUM IN SUPPORT OF
   MOTION TO DISMISS AMENDED PETITION FOR WRIT OF HABEAS CORPUS
         Comes now Respondent, Sumner County Sheriff Sonny Weatherford (“Respondent

Weatherford”), by counsel, and for his Memorandum in Support of Motion to Dismiss Amended

Petition for Writ of Habeas Corpus and Immediate Relief Pursuant to 28 U.S.C. § 2241, states as

follows:

         I.          INTRODUCTION

         Petitioner is a pre-trial detainee housed in the Sumner County Jail on charges of theft,

falsely representing himself as an attorney, and practicing law without a license. See Sumner

County Inline Court Records System (sumner.tncrtinfo.com). Accordingly, pursuant to state law,

he is in the physical control of Respondent Weatherford.

         During his incarceration, the Petitioner filed many motions. These motions challenged his

bond amount and, among other things, requested release on his own recognizance. These motions

were denied, so on March 21, 2021, Petitioner filed a habeas corpus Petition under 28 U.S.C. §

2241 in which he challenges his pretrial detainment. On April 8, 2021, he filed the current



                                                 1
843233.1/020210378
      Case 3:21-cv-00267 Document 22 Filed 06/09/21 Page 1 of 4 PageID #: 1061
Amended Petition requesting the same relief. On May 19, 2021, the Court entered an Order in

which it served the Amended Petition on the Respondents and requested they file a response to the

Amended Petition.1 (Docket Entry No. 13).

           As explained below, to continue in a habeas petition, a petitioner must exhaust all

administrative remedies. As the Petitioner failed to do this, the Amended Petition should be

dismissed

           II.       ARGUMENT

           A federal court may only entertain a habeas petition if the petitioner can demonstrate he

properly exhausted all remedies by presenting “every claim in the federal petition to each level of

the state courts, including the highest state court to which the petitioner is entitled to appeal.”

Rayner v. Mills, 685 F.3d 631, 643 (6th Cir. 2012).

           On December 15, 2020, the Petitioner filed a Motion to Review, Set Aside Order of

Revocation and for Release to House Arrest with the Trial Court. (Docket Entry No. 1-7). The

Motion was denied by the Trial Court and the Petitioner Appealed. On or about March 17, 2021,

the Court of Criminal Appeals dismissed the appeal and expressly set forth the procedure for the

Petitioner to obtain appellate review of his issues under Rule 8 of the Tennessee Rules of Appellate

Procedure. Id. A public search of the Tennessee Appellate Court Clerk’s Office reveals no appeal

was ever undertaken. Petitioner has also not pursued interlocutory review of any Trial Court order

under Rules 9 and 10 of the Tennessee Rules of Appellate Procedure.

           Federal law mandates a petitioner exhaust all remedies before filing a habeas petition. The

Petitioner in the case at bar has not met this requirement and, at this point, it would be impossible

for him to do so. Accordingly, his Amended Petition should be dismissed with prejudice.



1
    On June 3, 2021, the Attorney General filed a Motion to Dismiss. (Docket Entry No. 20).

                                                          2
843233.1/020210378
      Case 3:21-cv-00267 Document 22 Filed 06/09/21 Page 2 of 4 PageID #: 1062
         III.        CONCLUSION

         For the aforementioned reasons, Respondent Weatherford respectfully requests this

Honorable Court to dismiss the Amended Petition with prejudice.

                                           Respectfully submitted:


                                           /s/ Thomas B. Russell
                                           Thomas B. Russell, #26011
                                           Sarah L. Locker, #31994
                                           William C. Scales, Jr., #36457
                                           GULLETT SANFORD ROBINSON & MARTIN PLLC
                                           150 Third Avenue South, Suite 1700
                                           Nashville, TN 37201
                                           615-244-4994
                                           trussell@gsrm.com; slocker@gsrm.com
                                           wscales@gsrm.com

                                           Leah May Dennen, #12711
                                           Sumner County Law Director
                                           Benjamin C. Allen, #35923
                                           355 North Belvedere Drive, Room 303
                                           Gallatin, TN 37066
                                           615-451-6060
                                           LeahMay@sumnercountytn.gov
                                           ben@sumnercountytn.gov

                                           Attorneys for Sonny Weatherford




                                              3
843233.1/020210378
    Case 3:21-cv-00267 Document 22 Filed 06/09/21 Page 3 of 4 PageID #: 1063
                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 9th day of June, 2021, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt. All other parties will be served by regular
mail. Parties may access this filing through the Court’s electronic filing system.

 Andy L. Allman, #109261                              Zachary L. Barker, Esq.
 c/o Sumner County Jail                               Assistant Attorney General
 117 W. Smith Street                                  Federal Habeas Corpus Division
 Gallatin, TN 37066                                   PO Box 20207
                                                      Nashville, TN 37202
 Pro Se Petitioner                                    Zachary.Barker@ag.tn.gov

                                                      Attorneys for Herbert H. Slatery, III


                                               /s/ Thomas B. Russell




                                                  4
843233.1/020210378
    Case 3:21-cv-00267 Document 22 Filed 06/09/21 Page 4 of 4 PageID #: 1064
